No. 1:19-ap-00056        Doc 1       Filed 11/26/19   Entered 11/26/19 13:47:14       Page 1 of 5




                 IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                       NORTHERN DISTRICT OF WEST VIRGINIA

PROTEA BIOSCIENCES, INC. AND                            )
PROTEA BIOCIENCES GROUP, INC.                           )
                                                        )   Chapter 11
                        Debtors,                        )
                                                        )   Case No. 1:17-bk-1200
                                                        )   and 1:17-bk-1201
                                                        )
                                                        )   Judge Flatley
PROTEA BIOSCIENCES, INC. AND                            )
PROTEA BIOSCIENCES GROUP, INC.                          )   Adversary No.
                                                        )
                       Plaintiffs,                      )
                                                        )
            v.                                          )
                                                        )
CKR LAW LLP                                             )
                                                        )
                       Defendant                        )
                                                        )
                                                        )


                                           COMPLAINT

       Protea Biosciences, Inc. (“PBI”) and Protea Biosciences Group, Inc. (“PBGI”)

(collectively, “Plaintiffs”) bring this adversary proceeding against the Defendant identified in the

above caption (the “Defendant”):

                           PARTIES, JURISDICTION AND VENUE

       1.        PBI and PBGI are Delaware corporations which filed petitions for relief under

Chapter 11 of the United States Bankruptcy Code, 11 U.S.C. § 101 et seq. (the “Bankruptcy

Code”) on December 1, 2017 (the “Petition Date”).
No. 1:19-ap-00056        Doc 1     Filed 11/26/19     Entered 11/26/19 13:47:14       Page 2 of 5




        2.      This is an adversary proceeding pursuant to Rule 7001 of the Federal Rules of

Bankruptcy Procedure and sections 547, 548 and 550 of the Bankruptcy Code, to recover

avoidable transfers made by the Plaintiffs to Defendant.

        3.      This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. § 1334.

        4.      This adversary proceeding is a core proceeding pursuant to 28 U.S.C. §

157(b)(2)(F).

        5.      Pursuant to Federal Rule of Bankruptcy Procedure 7008, Plaintiffs consent to

entry of final orders or judgment by the Bankruptcy Court.

        6.      This District is the proper venue for this proceeding pursuant to 28 U.S.C. § 1409.

                                          BACKGROUND

        7.      The Plaintiffs transferred funds (the “Transfers”) to or for the benefit of

Defendant on the dates, and in the amounts, set forth on Schedule 1 to this complaint.

        8.      The Defendant is, or was, a creditor of Plaintiffs.

                                  COUNT I
                  PREFERENTIAL TRANSFER (11 U.S.C. §§ 547 and 550)

        9.      The Plaintiffs incorporate the foregoing as if fully stated herein.

        10.     The Transfers are avoidable preferential transfers pursuant to 11 U.S.C. § 547.

        11.     The Transfers were transfers of property or an interest in property of the

Plaintiffs.

        12.     The Transfers resulted in Plaintiffs disposing of or parting with Plaintiffs’

property or Plaintiffs’ interest in property.

        13.     The Transfers were made to or for the benefit of Defendant for or on account of

an antecedent debt owed by Plaintiffs before the Transfers were made.



                                                  2
No. 1:19-ap-00056         Doc 1     Filed 11/26/19     Entered 11/26/19 13:47:14       Page 3 of 5




       14.       The Transfers where made within the applicable 90 day time period set forth in 11

U.S.C. § 547(b)(4).

       15.       The Plaintiffs are presumed to be insolvent at the time of the Transfers pursuant to

11 U.S.C. § 547(f).

       16.       The Transfers where made while Plaintiffs were insolvent.

       17.       The Transfers enabled the Defendant to receive more than the Defendant would

have received if: (a) the Transfers had not been made; (b) the bankruptcy case was administered

under chapter 7 of the Bankruptcy Code; and (c) the Defendant received payment of its debt to

the extent provided by the provisions of the Bankruptcy Code.

       18.       As a result of the foregoing, the Transfers are avoidable pursuant to 11 U.S.C. §§

547 and 550.

                                   COUNT II
                    FRAUDULENT TRANSFER (11 U.S.C. §§ 548 and 550)

       19.       The Plaintiffs incorporate the foregoing as if fully stated herein.

       20.       To the extent the Transfers were not made for or on account of an antecedent debt

owed to Defendant, the Plaintiffs received less than reasonably equivalent value in exchange for

the Transfers.

       21.       The Transfers were made or incurred while Plaintiffs were insolvent, or became

insolvent as a result of the Transfers.

       22.       The Transfers were made while Plaintiffs were engaged in business or a

transaction, or was about to engage in business or a transaction, for which any property

remaining of Plaintiffs were an unreasonably small capital.




                                                   3
No. 1:19-ap-00056        Doc 1     Filed 11/26/19        Entered 11/26/19 13:47:14   Page 4 of 5




       23.       The Transfers were made or incurred while Plaintiffs intended to incur, or

believed that it would incur, debts that would be beyond the Plaintiffs’ ability to pay as such

debts matured.

       24.       As a result, the transfers and obligations are avoidable under applicable non-

bankruptcy law and pursuant to 11 U.S.C. §§ 548 and 550.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that the Court enter judgment in its favor

and against Defendant for the relief provided for in sections 547, 548 and 550 of the Bankruptcy

Code and all other relief that is just and proper.

Dated: November 26, 2019                       BUCHANAN INGERSOLL & ROONEY LLP

                                               By: /s/Christopher P. Schueller
                                                   Christopher P. Schueller (WV 11267)
                                                   Union Trust Building
                                                   501 Grant Street, Ste. 200
                                                   Pittsburgh, PA 15219
                                                   Telephone: (412) 562-8800
                                                   E-mail: christopher.schueller@bipc.com
                                                   Counsel Protea Biosciences, Inc. and
                                                   Protea Biosciences Group, Inc.




                                                     4
No. 1:19-ap-00056   Doc 1   Filed 11/26/19   Entered 11/26/19 13:47:14   Page 5 of 5




                                    Schedule 1

                     Defendant                      Date         Amount
                    CKR Law LLP                  10/12/2017     $4,000.00
                    CKR Law LLP                  10/13/2017     $6,000.00
                    CKR Law LLP                  10/24/2017    $25,000.00

                        Total                                  $35,000.00




                                         5
